Judgment unanimously affirmed. Memorandum: We reject the contention of defendant that reversal is required because the suppression court denied his request for a copy of a confidential informant’s deposition during his probable cause hearing. The evidence adduced, apart from any information from the confidential informant, established that probable cause existed to arrest defendant (see, People v Liberatore, 79 NY2d 208, 215-216; People v White, 16 NY2d 270, cert denied 386 US 1008; People v Johnson, 129 AD2d 815). (Appeal from Judgment of Monroe County Court, Marks, J.—Robbery, 1st Degree.) Present—Denman, P. J., Callahan, Lawton and Davis, JJ.